On February 11, 1965 the Court of Appeals, by reason of the failure to assign counsel to defendant on the appeal in this court, reversed the order of this court affirming an order denying without a hearing defendant’s coram nobis application to vacate a judgment convicting him of murder in the second degree (see 15 H Y 2d 172, revg. 19 A D 2d 908), and remitted the action to this court for further proceedings. Pursuant *762to such remission, the defendant’s appeal in this court is reinstated and reargument is granted. Anthony F. Marra, Esq., 100 Centre Street, New York, New York, is assigned as counsel to prosecute the appeal on behalf of the defendant. The time to perfect such appeal upon rcargument is enlarged. The appeal will be heard on the original paper’s now on file and on appellant’s typewritten brief. Appellant is directed to file six typewritten copies of his brief and serve one such copy on the District Attorney of Queens County. Beldóck, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.